DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Receipt of Applicant’s Amendment filed September 23, 2022 is acknowledged.



Response to Amendment
Claims 1, 4, 5, and 7 have been amended.  Claims 2 and 9-24 have been canceled.  Claims 1 and 3-8 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed September 23, 2022 have been fully considered but they are not persuasive.  Applicant’s amendments have resulted in a new prior art rejection.  A response is provided below in bold where appropriate.
Applicant requests an interview:

Il. Interview Request

If, after reviewing the present Response, the Examiner does not feel that a Notice of Allowance should be issued, the Applicant hereby expressly requests an interview with the Examiner in advance of preparation of an Office Action in reply to the present Response.

The Applicant believes that an interview may help achieve a mutual understanding between the Examiner and the Applicant and thereby advance the prosecution of the application. The Examiner is invited to contact the Applicant to schedule the interview at a date and time convenient to the Examiner and when the Examiner has had an opportunity to review the present Response.

The Applicant’s representative Matt Ridsdale may be reached at 312-913-3304, Monday- Friday, 9am-6pm Eastern. 

An interview was held November 10, 2022.

III  Status of the Claims

The present application mcludes claims 1, 3-8, 15, and 17-24. By this Response, claims 1, 4,5, and 7 have been amended and claims 15 and 17-24 have been canceled without prejudice. The Applicant respectfully submits that no new matter has been added by these amendments. The Applicant expressly reserves the right to pursue the subject matter of the previously presented claims in a continuing application. 

Applicant argues 35 USC §101 Rejection, starting pg. 5 of Remarks:

IV. Claim Rejections — 35 U.S.C. 101

The Applicant now turns to the rejection of claims 1, 3-8, 15, and 17-24 under 35 U.S.C. 101 as being directed to non-statutory subject matter. The Applicant respectfully disagrees that the examined claims were directed to non-statutory subject matter. However, to expedite prosecution, the Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter.

In light of the amendments presented and discussed above, the Applicant now turns to the specific evaluation of whether the claims recite a judicial exception under Prong One of Revised Step 2A discussed in MPEP 2106.04. The Office Action asserts that the claims are generally directed to certain method of organizing human activity and more specifically to a fundamental economic practice of monitoring contra side orders. The Applicant respectfully submits that this characterization does not encompass the additional queue and tracking mechanism implemented in the amended claims. The Applicant respectfully disagrees that these elements together recite an abstract idea much less that the claims when considered as a whole recite an abstract idea at all. In particular, the Applicant respectfully submits that the alleged abstract idea does not fall within any of the subject matter groupings of abstract ideas enumerated in the MPEP 2106.03. That is, the Applicant respectfully submits that the concept of monitoring for contra side orders, to say nothing of using a second queue and a tracking mechanism, is not a mathematical concept, an identified method of organizing human activity, or a mental process and is therefore not an abstract idea.

The amended claims were examined and are still found to be non-statutory,  The queue and tracking are abstract as they are directed to orders.

The Applicant also respectfully submits that, under Prong Two of Revised Step 2A of the MPEP 2106.04, any abstract idea in the claim when considered as a whole is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it. The Applicant respectfully submits that the pending claims recite an improved management tool including a second, auxiliary queue and a tracking mechanism that applies, relies on, and/or uses in a manner that imposes a meaningful limit on any alleged abstract idea recited in the claims to overcome problems encountered within many electronic trading systems and therefore recites a practical application. As previously discussed, the pending claims recite the particular techniques of an improved management tool including a second, auxiliary queue and a tracking mechanism that addresses problems identified m the Specification with prior systems.

The above features, however, are used for an abstract concept, therefore not providing an additional element.

In view of the above, withdrawal of the rejection is respectfully requested.

The rejection is respectfully maintained but modified for the claim amendments.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 3-8  are directed to a method, which is a statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:
A method comprising:
maintaining, by a submission manager, a submission record indicating that a trading entity submitted a first trade order for a first tradeable object to a first electronic exchange, and wherein the first trade order is pending in a first queue at the first electronic exchange;
comparing, by the submission manager, a received second trade order from the trading entity to the submission record to determine whether the first trade order is contra to the received second trade order; 
determining by the submission manager that the first trade order is contra to the received second trade order, wherein the received second trade order is contra when the second trade order is for a price corresponding to the first trade order and is for an opposite order side than the first trade order, wherein an order side includes a buy side or a sell side;
in response to the determining that the first trade order is contra to the received second trade order, storing the received second trade order in a second queue away from the electronic exchange, wherein the second queue is a priority ranked queue; 
resubmitting to the electronic exchange, by the submission manager, the second trade order stored in the second queue when the submission manager determines the first trade order is no longer pending in the first queue, and the received second trade order is next in the priority ranked queue based on an assigned priority. 

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. maintaining a record of a trade) and commercial interaction (e.g. determining first trader order is contra to a second trade order).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 is therefore abstract. (Step 2A-Prong 1: YES. The claims are abstract)
In as much as the claims do not recite a computer or can be performed with a generic computer, the claims are also abstract as a Mental Process.  See MPEP 2106.04(a)(2) III C where use of a computer to perform a judicial exception has been shown to be abstract.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: electronic exchange (Claim 1). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See Applicant’s specification para. [0058] about using any suitable processor and general processors. The “submission manager” appears to be just software (para. [0080] of the instant disclosure).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as resubmitting (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 3-8 further define the abstract idea that is present in independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  The dependent claims themselves are abstract and also further limit abstract claim elements.  Therefore, the claims 3-8 are directed to an abstract idea.  Thus, the claims 1 and 3-8 are not patent-eligible.
		
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2004/0236669 to Horst et al. in view of Pub. No. US 2015/0026033 to Curran et al. 
Regarding claim 1
A method comprising:
maintaining, by a submission manager, a submission record indicating that a trading entity submitted a first trade order for a first tradeable object to a first electronic exchange, and wherein the first trade order is pending in a first queue at the first electronic exchange;

Horst et al. teaches:
Fig. 3, ref. 310 and maintaining a record of orders…


    PNG
    media_image1.png
    178
    412
    media_image1.png
    Greyscale



Where check mark indicates trade is allowed (pending)…
“In the illustrated embodiment, on the source side, the first column 312 is used to indicate whether a trade is enabled, disable, or blocked. Check mark (.check mark.) indicates that the trade is allowed. Cross mark (.times.) indicates that the trade is not allowed. The client can enable or disable the trade order by double clicking on this mark to toggle between .times. and . Circle mark () indicates that the trade is blocked by an opposing open position on the broker side and the trade is kept on the source side until the opposing position is cleared. U mark () indicates that the trade is blocked on the source side as a result of the client closing of an open position on the broker side. The client module and vendor module each allow for manual over-ride of any trades from the specified trading system. In addition, the trader or client may place manual trades, stops, limits, and change stops and limits directly from their respective modules.” [0066]

Where the order is submitted by a trader (trading entity)…
“The main activity display shows the transactions as they take place. As illustrated in FIG. 3, one side of the display is labeled source and the other side is labeled broker. The source side shows the trade orders generated by the vendor module based on the charting program and the trader's setting and parameters. The Orders 330 and Open Positions 332 are listed separately. As trade orders are transmitted to the broker server for execution, they appear on the broker side as Orders and/or Open Positions, accordingly.” [0049]

Software to perform various order management functions (therefore a submission manager)…
“With reference to FIG. 1, the vendor module 115 enables a trader to develop and manage a trading system using any number of trading strategies and automatically transmits trade orders to a broker server 118 for execution. The broker server is computer hardware and/or software maintained by the broker for investors (traders, clients, etc) to remotely access and make transactions on the investors' accounts. A live data feed 110 provides dealing rates, i.e., current buy and sell prices for currencies being traded in the market. The vendor module may use a charting program 112 to apply the trading strategies/systems and generate potential trade orders. In this embodiment, the charting program and vendor module each maintain databases 113 and 116, respectively, to track all the trading information.” [0024]

comparing, by the submission manager, a received second trade order from the trading entity to the submission record to determine whether the first trade order is contra to the received second trade order; 

Opposing open position (contra order) is blocked (therefore comparing second order to first order)…
“In the illustrated embodiment, on the source side, the first column 312 is used to indicate whether a trade is enabled, disable, or blocked. Check mark (.check mark.) indicates that the trade is allowed. Cross mark (.times.) indicates that the trade is not allowed. The client can enable or disable the trade order by double clicking on this mark to toggle between .times. and . Circle mark () indicates that the trade is blocked by an opposing open position on the broker side and the trade is kept on the source side until the opposing position is cleared. U mark () indicates that the trade is blocked on the source side as a result of the client closing of an open position on the broker side. The client module and vendor module each allow for manual over-ride of any trades from the specified trading system. In addition, the trader or client may place manual trades, stops, limits, and change stops and limits directly from their respective modules.” [0066]

determining by the submission manager that the first trade order is contra to the received second trade order, wherein the received second trade order is contra when the second trade order is for a price corresponding to the first trade order and is for an opposite order side than the first trade order, wherein an order side includes a buy side or a sell side;

Fig. 3, refs. 312 and 316 recite blocked contra orders based on sell/buy (e.g. USD/JPY B and USD/JPY S)…

    PNG
    media_image2.png
    320
    437
    media_image2.png
    Greyscale


An example from above that teaches EUR/JPY at 129.10 B (buy) and EUR/JPY 129.10 S (sell), where the prices correspond.

in response to the determining that the first trade order is contra to the received second trade order, storing the received second trade order in a second queue away from the electronic exchange, wherein the second queue is a priority ranked queue; 

Transmits to the broker when order should be executed (therefore second queue is away from electronic exchange), where the information can be held (stored) at the vendor or client module…
“When the vendor module determines that a trade order should be executed (based on the applied strategies and filters) it transmits to the broker server all necessary information to open and manage that trade. In the foreign exchange market, this information is generally the same for the all brokers. It consist of the name of the two currencies involved in the trade, indication of "buy" or "sell" action, price level to enter the market, target market price level (limit) and protection level (stop). Optionally the limit and stop information is not transmitted along with the trading information for the trade order but held at the vendor or client module. If and when the market price reaches the limit or stop, the module will transmit the appropriate trading information to close the position.” [0051]

Where the broker executes the trade…
“Investors who want to trade within a financial market e.g., stocks, bonds, commodities, and the inter-bank currency market (foreign exchange), etc., generally provide instructions to a broker (dealer) who in turn executes the trades. A broker is a person or entity that acts as an intermediary between a trader or investor, and the financial exchange or market for the purchase and sale of financial instruments. Conventionally, investors provided trade instructions to their brokers over telephone or other individual communication, e.g., e-mail. With the advent of the Internet, trading platforms have been developed to provide price quotes and other trading information for a particular market and to enable investors to place their trade orders or instructions directly with the broker using the platform software and communicating via the Internet. For example, FXCM is a broker in the foreign currency market and maintains a broker trading platform that is accessible and can be downloaded via the Internet.” [0003]

	See Priority Ranked Queue below.

resubmitting to the electronic exchange, by the submission manager, the second trade order stored in the second queue when the submission manager determines the first trade order is no longer pending in the first queue, and the received second trade order is next in the priority ranked queue based on an assigned priority. 

Trade is blocked (therefore resubmitting second trade) when first trade cleared (is no longer pending)…
“In the illustrated embodiment, on the source side, the first column 312 is used to indicate whether a trade is enabled, disable, or blocked. Check mark (.check mark.) indicates that the trade is allowed. Cross mark (.times.) indicates that the trade is not allowed. The client can enable or disable the trade order by double clicking on this mark to toggle between .times. and . Circle mark () indicates that the trade is blocked by an opposing open position on the broker side and the trade is kept on the source side until the opposing position is cleared. U mark () indicates that the trade is blocked on the source side as a result of the client closing of an open position on the broker side. The client module and vendor module each allow for manual over-ride of any trades from the specified trading system. In addition, the trader or client may place manual trades, stops, limits, and change stops and limits directly from their respective modules.” [0066]  Inherent with blocked until cleared is resubmitting the order when first trade is cleared.

Priority Ranked Queue
Horst et al. teaches orders, contra orders, and queues.  They do not teach priority ranked queue.

Curran et al. also in the business of contra orders teaches:
Identify (determine) previously received orders (first trade order in order book, where the order was prioritized) and algorithms to prioritize orders for trading based on price-time, quantity, etc. including FIFO (highest in terms of time, therefore ranked by time)…
“Generally, matching is the process by which, for an incoming order to trade, e.g. to buy or sell a quantity of a financial instrument at a particular price, the trading system attempts to identify a previously received but unsatisfied order, referred to as a "resting order", counter thereto. Previously received, but unsatisfied orders, are maintained by the trading system in an "order book", e.g. a database maintaining data records of the previously received orders, data representative of when those orders were received and data representative of the market participants who submitted the orders. If a previously received counter order cannot be identified for a given incoming order or those previously received counter orders which are identified are not for a quantity sufficient to satisfy the incoming order's quantity, data representative of the incoming order, or residual unsatisfied quantity thereof, may be placed, i.e. "rested," in the order book database to await a subsequently received incoming order, an instruction to modify or cancel the order from the originating market participant, or, in the case of special order types which provide for automated processing, an event or circumstance triggering such automated action. If more than one previously received but unsatisfied order is identified as being counter to the incoming order but the total quantity desired by the identified counter orders exceeds the quantity of the incoming order, the trading system may implement an order quantity allocation algorithm to distribute the available incoming quantity across one or more of the identified counter orders. Such algorithms include, but are not limited to, first-in-first-out ("FIFO") (also referred to as price-time priority), which allocates the incoming quantity to the earlier received orders until exhausted, and pro-rata, which proportionally allocates the incoming quantity across all, or a select subset, of the identified counter orders. Other algorithms include Price Explicit Time, Order Level Pro Rata, Order Level Priority Pro Rata, Preference Price Explicit Time, Preference Order Level Pro Rata, Preference Order Level Priority Pro Rata, Threshold Pro-Rata, Priority Threshold Pro-Rata, Preference Threshold Pro-Rata, Priority Preference Threshold Pro-Rata, Split Price-Time Pro-Rata. A particular allocation algorithm may be selected by the trading system to encourage certain trading behavior, such as to incentivize order submission, and thereby improve market liquidity, in an otherwise slow market, reward market making activity, e.g. the submission of orders at prices at which there are no current counter orders, or otherwise discourage market taking activity, e.g. the submission of orders at which there are currently available counter orders, discourage cancelation or modification of previously submitted orders, etc.” [0004]

Held/set aside (stored) orders (first trade order) that retain their priority (prioritization queue) for  orders, while the incoming (contra order) is matched…
“Generally, the disclosed embodiments, rather than automatically cancel or modify the incoming and/or self-matching resting counter orders, which may be simpler to implement, place those resting counter orders, which would result in the occurrence of a self-match with an incoming order, in a hold state or otherwise set them aside such that the incoming order may be matched with other non-self-matching orders. The held/set aside orders are then subsequently returned to the order book at the same, or alternatively at a different, priority, such as last, with respect to the remaining resting orders, to await a subsequent incoming order, thereby maintaining order book depth and liquidity. In implementations where set-aside orders retain their order book priority, traders do not automatically lose favorable book/queue position when self-matches are detected.” [0035]

“In one embodiment, the transaction processor may be further operative to retain (or otherwise reinsert) those orders of the identified subset of the previously received but unsatisfied orders in the order book database that are associated with the entity at a priority level commensurate with a time at which they were received by the processor, e.g. at their original priority level with respect to the other resting orders. In one embodiment, the transaction processor may be further operative to retain (or otherwise reinsert) those orders of the identified subset of the previously received but unsatisfied orders in the order book database that are associated with the entity at a priority level commensurate with having just been received by the processor, e.g. last in priority relative to the other resting orders, i.e. the back of the queue. This may avoid any perception of an unwarranted advantage being accorded to these orders. It will be appreciated that the those orders of the identified subset of the previously received but unsatisfied orders in the order book database that are associated with the entity may be retained (or otherwise reinserted) at a different priority level, such as a midpoint, time weighted or otherwise, between the priority level commensurate with a time at which they were received by the processor and the priority level commensurate with having just been received by the processor.” [0052]

 “Once an intra-firm match is identified, the system may execute one or more defined actions and/or apply one or more rules, such as stopping the firms from matching with each other or implementing a priority matching scheme.” [0022]

“In one embodiment, the transaction processor may be further operative to retain (or otherwise reinsert) those orders of the identified subset of the previously received but unsatisfied orders in the order book database that are associated with the entity at a priority level commensurate with a time at which they were received by the processor, e.g. at their original priority level with respect to the other resting orders. In one embodiment, the transaction processor may be further operative to retain (or otherwise reinsert) those orders of the identified subset of the previously received but unsatisfied orders in the order book database that are associated with the entity at a priority level commensurate with having just been received by the processor, e.g. last in priority relative to the other resting orders, i.e. the back of the queue.” [0052]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Horst et al. the ability to use prioritize queues for contra orders as taught by Curran et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Curran et al. who teaches the benefits of a trading environment that provides fair/equitable access and market integrity (para. [0034]).  
	
Regarding claim 3
The method of claim 1, wherein the contra-side second trade order is for a same order quantity of the tradeable object as the first trade order. 

Horst et al. teaches:
Fig. 3, ref. 310 teaches blocked trades (e.g. USD/JPY, B (Buy) at amount 100 and ref. 332 where opposing trades (in fact all trades) are at amount 100.

For example…
Fig. 3, ref. 310 and B (Buy) at 100…


    PNG
    media_image3.png
    52
    265
    media_image3.png
    Greyscale



Fig 3, ref. 311 and S (sell) at 100…


    PNG
    media_image4.png
    24
    242
    media_image4.png
    Greyscale


Regarding claim 5
The method of claim 1, wherein determining when the second trade order is no longer contra pending at the electronic exchange includes receiving a notice from the electronic exchange indicating the contra-side second trade order has been filled at the electronic exchange.

Horst et al. teaches:
Example of circle indicator is kept on until opposing (contra) position is cleared, then moves to broker side (therefore receiving notice by clearing and moving)…
“In the illustrated embodiment, on the source side, the first column 312 is used to indicate whether a trade is enabled, disable, or blocked. Check mark (.check mark.) indicates that the trade is allowed. Cross mark (.times.) indicates that the trade is not allowed. The client can enable or disable the trade order by double clicking on this mark to toggle between .times. and . Circle mark () indicates that the trade is blocked by an opposing open position on the broker side and the trade is kept on the source side until the opposing position is cleared. U mark () indicates that the trade is blocked on the source side as a result of the client closing of an open position on the broker side. The client module and vendor module each allow for manual over-ride of any trades from the specified trading system. In addition, the trader or client may place manual trades, stops, limits, and change stops and limits directly from their respective modules.” [0066]

“The vendor module updates the database to indicate, for example, when trades orders are active, in open position, filled, or cancelled.” [0043]  Inherent when updates until order filled is receiving some type of indication from an exchange.

“A broker is a person or entity that acts as an intermediary between a trader or investor, and the financial exchange or market for the purchase and sale of financial instruments.” [0003]

Regarding claim 6
The method of claim 1, wherein the trading entity is a trading firm or a financial institution or a trading group within a trading firm or a financial institution.

Horst et al. teaches:
Broker as a trading firm…
“With reference to FIG. 1, the vendor module 115 enables a trader to develop and manage a trading system using any number of trading strategies and automatically transmits trade orders to a broker server 118 for execution. The broker server is computer hardware and/or software maintained by the broker for investors (traders, clients, etc) to remotely access and make transactions on the investors' accounts.” [0024]

Regarding claim 7
The method of claim 1, further including recording the second trade order in the submission record in response to the determination that the contra-side second trade order is contra-side to the first second trade order, the record of the second trade order in the submission record including a status indicating the first second trade order is waiting to be sent.

Horst et al. above teaches:
Fig. 3, ref. 310 “Source” which shows recorded second order positions including status of the order indicating it is blocked pending opposite order cleared.

Fig. 3, ref. 312…


    PNG
    media_image5.png
    150
    179
    media_image5.png
    Greyscale


Para. [0066] imaged below…

    PNG
    media_image6.png
    278
    375
    media_image6.png
    Greyscale


Regarding claim 8
The method of claim 1, wherein the submission record includes a plurality of trade orders associated with the tradeable object waiting to be sent to the electronic exchange, and wherein the plurality of trade orders are listed in the second queue.

	Horst et al. above teaches:
Fig. 3, ref. 332…


    PNG
    media_image7.png
    149
    368
    media_image7.png
    Greyscale



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of Pub. No. US 2005/0091148 to Rotondo.
Regarding claim 4
The method of claim 1, wherein determining when the contra-side second trade order is no longer at the electronic exchange includes repeatedly determining a status of the contra-side second trade order in the submission record at a predetermined interval of time.

Horst et al. teaches:
Example of  updates (plural, therefore repeatedly) order status…
“Once the strategies are set up, the charting program applies those strategies and trading systems to the price quotes (from the data feed) thus generating proposed trade orders. The charting program manages the proposed trade orders in a database. The vendor module checks the proposed trade orders in the charting program's database and maintains its own database of trade orders and other trading information. The vendor module updates the database to indicate, for example, when trades orders are active, in open position, filled, or cancelled.” [0043]

“The vendor module updates the database to indicate, for example, when trades orders are active, in open position, filled, or cancelled.” [0043]


The combined references teach trading.  They do not teach predetermined interval.

Rotondo also in the business of trading teaches:

Predetermined time period for obtaining trading information…
“FIG. 2 illustrates an overview flowchart of the synthesis method 20 of the embodiment. In step 21, trade information for securities is obtained by live feed from the stock market computer system 30, which trade information is accumulated in step 22 for each security over a predetermined time period. The accumulated trade information for respective securities is periodically stored in step 23 in a trade information store 16. This cycle of accumulation of trade information continues during each daily trading period.” [0055]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the trading method and system of the combined references the ability to obtain trade data at predetermined time periods as taught by Rotondo since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the need to refresh the status of market data and this would provide current market prices.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693